DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 13, 2021 (35 pages) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The crossed out references are either missing dates or are not in English.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2000-225485, as provided by applicant) in view of Muro et al. (2013/0177033).  Katayama teaches a method of laser processing a transparent material comprising positioning the transparent material on a carrier, transmitting a laser beam through the transparent material, the laser beam incident on a side of the transparent material opposite the carrier, wherein the transparent material (4) is substantially transparent to the laser beam (2).  Katayama further teaches the carrier comprises a support base (1) and laser disruption element (3) and the laser disruption element optically disrupts the laser beam transmitted through the transparent material such that the laser beam does not have sufficient intensity below the laser disruption element to damage the support base, wherein the laser disruption element  comprises a material with refractive index inhomogeneities that scatter wavefront of the laser beam (drawing, abstract, page 4 third to last paragraph, page 6 lines 4-7 and bottom half).
However, Katayama is silent regarding the thickness of the laser disruption element. Muro teaches a laser disruption element as well, wherein the laser disruption element comprises a light scattering body thin film.  Muro teaches the thickness of the thin film can be adjusted depending on the material, and exemplifies a thickness in the range of 0.3mm-1mm ([0052]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a laser disruption element having a thickness in the range of 0.3-1mm, as Muro teaches predictable success with using an element having this thickness for disruption of the laser.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2000-225485, as provided by applicant) and Muro et al. (2013/0177033) .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2000-225485, as provided by applicant) in view of Uchiyama et al. (2016/0282521) and Marjanovic et al. (2015/0166395).  Katayama teaches a method of laser processing a transparent material comprising positioning the transparent material (4) on a carrier, transmitting a laser beam (2) through the transparent material, the laser beam incident on a side of the transparent material opposite the carrier, wherein the transparent material is substantially transparent to the laser beam (2).  Katayama further teaches the carrier comprises a support base (1) and laser disruption element (3) and the laser disruption element optically disrupts the laser beam transmitted through the transparent material such that the laser beam does not have sufficient intensity below the laser disruption element to damage the support base (drawing, abstract, page 4 third to last paragraph, page 6 lines 4-7). 
Katayama teaches the laser diffusion element comprises a cover formed of microparticles (page 6, 10th paragraph), thus suggesting a coating. Uchiyama also 
Katayama also teaches a pulse like laser beam (abstract) for process a transparent plate glass (page 5 sixth paragraph), but doesn’t offer specifics on the pulse-like laser beam.  Marjanovic teaches a method for laser processing a transparent material, such as glass, comprising transmitting a laser beam through the transparent material, the laser beam forming a focal line ([0007]), wherein the laser beam utilizes single pulses with a pulse duration of 5-20 picoseconds, and a repetition rate of 10kHz-650kHz ([0008]).  Marjanovic teaches such as a laser beam provides for faster laser drilling of glass materials to form holes or damage tracks with much smaller hole dimensions ([0016]-[0017]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar a similar laser beam in the method of Katayama for producing extremely small holes or damage tracks, as Marjanovic teaches it is suitable for the processing of the transparent material of Katayama, since it is also a glass material.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2000-225485, as provided by applicant) in view of Uchiyama et al. th paragraph), thus suggesting a coating on a top surface of the laser disruption element for disrupting the laser beam. Similar to Katayama, Uchiyama teaches the light disruption element comprises a coating with light diffusive particles ([0010], [0035]), wherein the diffusive particles can be polystyrene particles or polycarbonate particles ([0027], [0029]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a coating comprising laser diffusing particles such as polystyrene particles or polycarbonate particles as a laser disruption element of Katayama, as Uchiyama teaches predictable success in diffusing light, thus preventing damage to the stage.
However, Katayama does not specify the laser disruption element comprising holes for providing vacuum suction and securing the transparent material.  Bang teaches a method for cutting a transparent material, such as glass using a laser beam. 
Katayama also teaches a pulse like laser beam (abstract) for process a transparent plate glass (page 5 sixth paragraph), but doesn’t offer specifics on the pulse-like laser beam.  Marjanovic teaches a method for laser processing a transparent material, such as glass, comprising transmitting a laser beam through the transparent material, the laser beam forming a focal line ([0007]), wherein the laser beam utilizes pulse bursts having an average laser power per burst of between 40 microJoules/mm of transparent material and 2500 microJoules/mm of transparent material ([0008]). Marjanovic teaches such as a laser beam provides for faster laser drilling of glass materials to form holes or damage tracks with much smaller hole dimensions ([0016]-[0017]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar a similar laser beam in the method of Katayama for producing extremely small holes or damage tracks, as Marjanovic teaches it is suitable for the processing of the transparent material of Katayama, since it is also a glass material.
Response to Arguments
Applicant’s arguments, filed May 28, 2020, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely Uchiyama for any teaching or matter specifically challenged in the argument.  Under further evaluation of Uchiyama, it appears the light disruption element of Uchiyama is a coating applied to a transparent substrate, the substrate having a thickness of 0.1mm-3mm. Thus, the teaching relied upon for suggesting a light disruption element having thickness of 0.5mm-3 mm was incorrect. 
Regarding claims 5 and 8, Applicant makes a similar argument that Uchiyama is non-analogous art, as it is directed to light diffusing members for lighting fixtures. Although Uchiyama uses a light disrupting coating for a different purpose, the teachings of Uchiyama is still relevant. Uchiyama teaches a diffusing member for LED light sources, wherein LED light sources have high directivity.  Uchiyama teaches a solution for diffusing high directivity light sources comprising a light disrupting coating that produces high diffusibility (see [0004]-[0005]). Thus, since laser light also have high directivity, the solution of Uchiyama would be relevant to solving the Katayama’s concern for disrupting the laser beam used for processing the transparent material.
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues Muro teaches the light scattering body thin film is suitable for suppressing parasitic oscillation, and does not suggests an element having the recited thickness is sufficient to cover a stage to protect the stage from damage from the laser beam. This is not found persuasive because Katayama already 
Regarding claims 5-6, applicant argues the light diffusing member of Uchiyama is specific to LED ceiling lights and Uchiyama does not suggest the coating would be successful in preventing damage to the stage in view of the laser parameter of Marjanovic.  This is not found persuasive because, as mentioned above, Katayama teaches the laser diffusion element comprises a cover of microparticles (page 6, 10th paragraph), which is essentially a coating and this coating provides for the diffusion of laser light and protect the stage from damage.  Katayama specifies the coating comprises a resin with microparticles. Uchiyama teaches supporting evidence that coating comprising a resin and light diffusing microparticles ([0001], [0027]) provides for the diffusion of light ([0005]).  Thus, with or without Uchiyama, a laser disruption element that comprises a coating for disrupting the laser beam to not have sufficient intensity to damage the stage below is taught by Katayama. Furthermore, Katayama teaches laser processing includes cutting or drilling a substrate (2nd paragraph of prior art). Marjanovic also teaches laser drilling of a substrate. Thus, laser disruption coating of Katayama would be able to handle the laser parameters of Marjanovic.
Regarding claims 8-9, no new arguments were presented. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741